182 P.3d 311 (2008)
219 Or. App. 425
STATE of Oregon, Plaintiff-Respondent,
v.
Michell Lee FOX, Defendant-Appellant.
04040976; A130023.
Court of Appeals of Oregon.
Petition for Reconsideration February 14, 2008.
Petition for Reconsideration February 14, 2008.
Decided April 16, 2008.
Eric Johansen, Senior Deputy Public Defender, for petition.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, for response.
Before BREWER, Chief Judge, and ARMSTRONG, Judge, and WOLLHEIM, Judge.
On Appellant's Petition for Reconsideration February 14, 2008.
Respondent's Objection to Appellant's Petition for Reconsideration February 14, 2008.
PER CURIAM.
Petition for reconsideration denied. State v. Dominguez-Coronado, 219 Or.App. 315, 182 P.3d 322 (2008).